J-A15018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    YASSER ALMANZAR                            :
                                               :
                       Appellant               :      No. 1463 EDA 2019

                  Appeal from the Order Entered April 29, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005817-2017


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 15, 2020

        Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Philadelphia County Court of Common Pleas, granting the

suppression motion of Appellee, Yasser Almanzar.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

May 22, 2017, Sergeant Brian Myers of the Philadelphia Police Department

conducted surveillance at 3329 Bleigh Avenue, responding to complaints


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Pursuant to Pa.R.A.P. 311(d), the Commonwealth has certified in its notice
of appeal that the suppression order substantially handicapped or terminated
the prosecution of the Commonwealth’s case. Accordingly, this appeal is
properly before us for review. See Commonwealth v. Cosnek, 575 Pa. 411,
421, 836 A.2d 871, 877 (2003) (stating Rule 311(d) applies to pretrial ruling
that results in suppression, preclusion or exclusion of Commonwealth’s
evidence).
J-A15018-20


about several Hispanic men entering and exiting the property while carrying

packages. (See N.T. Hearing, 4/29/19, at 28). Sergeant Myers observed two

Hispanic men exit the property and enter a white Acura parked out front. (Id.

at 32). The sergeant followed the Acura to 7347 Belden Street, where one of

the occupants entered the house carrying a box of diapers. (Id. at 33). The

same man left the house approximately five minutes later and reentered the

Acura. (Id.) Sergeant Myers followed the Acura back to 3329 Bleigh Avenue,

where the two men parked and went back inside the house. (Id. at 33-34).

        Another unidentified male arrived at the house and went inside for

approximately fifteen minutes. (Id. at 34). Then, the three men exited the

house together, entered the Acura, drove to Crispin Street, and pulled over.

(Id.)    A white Nissan pulled up behind the Acura.      (Id.)   Sergeant Myers

recognized the Nissan from a prior investigation. (Id. at 38). The driver of

the Acura exited his vehicle, entered the Nissan, remained there for three to

five minutes, returned to the Acura, and drove off. (Id. at 35).

        Sergeant Myers followed the Nissan until it parked at the intersection of

Stanwood and Eastwood Streets.         (Id.)   A short time later, a white Jeep

Cherokee arrived and parked in front of the Nissan. (Id.) The driver of the

Nissan exited his vehicle and entered the front passenger seat of the Jeep.

(Id. at 36). After five minutes, the Nissan driver exited the Jeep, returned to

the Nissan, retrieved an object, and gave it to the Jeep driver. (Id. at 37).

Following this exchange, both vehicles left the scene and Sergeant Myers


                                       -2-
J-A15018-20


concluded his surveillance.         (Id.)       Significantly, Sergeant Myers did not

observe Appellee or his co-defendant, Jose Benitez,2 during the May 22, 2017

surveillance.

        On May 24, 2017, Sergeant Myers returned to 3329 Bleigh Avenue to

conduct additional surveillance.            (Id. at 43).     Sergeant Myers received

assistance from Officer Edward Slater, who was conducting surveillance of the

white Jeep at 2204 Stanwood Street.                (Id.)   Officer Slater observed Mr.

Benitez exit the property and walk to the Jeep. (Id. at 44). At the same time,

Appellee arrived in a white Chevrolet Malibu, which he “backed up to the white

Jeep, so the trunk of the Chevy was facing the trunk of the” Jeep. (Id.) Mr.

Benitez retrieved a large, green bag from the trunk of the Jeep and transferred

it into the trunk of the Chevrolet.            (Id. 44-45). Appellee drove off in the

Chevrolet, and Mr. Benitez subsequently left in the Jeep. (Id. at 49, 59).

        Officer Slater followed the Chevrolet, and Sergeant Myers joined the

pursuit. (Id.) Once the Chevrolet pulled over on the 3000 block of Gilford

Street, Sergeant Myers decided to stop the vehicle for further investigation.

(Id. at 50). A search of the trunk revealed 1,150 bundles of heroin inside the

green bag.      (Id. at 53).    Sergeant Myers contacted a back-up officer and

ordered him to conduct a stop of Mr. Benitez in the Jeep. (Id. at 59). The

back-up officer stopped the Jeep, but did not discover any drugs. (Id. at 59).



____________________________________________


2   Mr. Benitez is the appellee in a related appeal, docketed at 1462 EDA 2019.

                                            -3-
J-A15018-20


An additional search of the residence at 2204 Stanwood Street yielded

cellphones and cash, but no drugs or drug paraphernalia. (Id. at 18).

        The Commonwealth charged Appellee and Mr. Benitez with possession

of a controlled substance, possession of a controlled substance with intent to

deliver, possession of drug paraphernalia, and criminal conspiracy.3 On July

26, 2017, Appellee filed an omnibus pretrial motion to suppress all evidence

obtained as a result of the warrantless vehicle search. Mr. Benitez filed his

own suppression motion on September 14, 2018. On April 29, 2019, the court

conducted a joint suppression hearing.

        At the hearing, Sergeant Myers testified that he had been involved with

“[o]ver a thousand” narcotics investigations in the past eighteen years. (N.T.

Hearing at 23). Sergeant Myers explained that the property subject to the

initial complaints, 3329 Bleigh Avenue, had iron bars covering the windows

and doors on the first floor. (Id. at 29). Sergeant Myers claimed he had seen

a similar setup “one other time, probably a year before” in a previous narcotics

investigation in the same neighborhood. (Id. at 30).

        Ultimately, Sergeant Myers provided the reasons for his decision to stop

Appellee in the Chevrolet.         Sergeant Myers “believed a large amount of

narcotics were in the trunk of” the Chevrolet. (Id. at 50). Sergeant Myers

based his decision on the following:

           Based on the observations that we [saw] on Stanwood
____________________________________________


3   35 P.S. § 780-113(a)(16), (30), (32), and 18 Pa.C.S.A. § 903, respectively.

                                           -4-
J-A15018-20


          Street on the 22nd [of May] and quick meetings between
          different people in different vehicles, leaving the area, the
          bag being transferred from the Jeep to the Chevy, my past
          investigations, being familiar with the cars being utilized,
          again, the Chevy[4] and Nissan.

(Id. at 51).

       Officer Slater testified that he had served as a police officer for twelve

years with two-and-a-half years of narcotics work. (Id. at 73). Officer Slater

had conducted approximately ten narcotics investigations in the neighborhood

at issue, “usually pertaining to bag houses of heroin.” (Id. at 72). Although

Officer Slater observed Mr. Benitez retrieve the bag from the trunk of the Jeep

and transfer it to the Chevrolet, he did not observe any drugs or the exchange

of money. (Id. at 86-89).

       Appellee also testified, stating he had received permission to drive the

Chevrolet from a man named “Jose.” (Id. at 92). Although Jose was “not

really a close friend,” Appellee asked to borrow the Chevrolet after seeing Jose

“one day at the barbershop.” (Id. at 92, 94). Appellee told Jose he “needed

to pick up baby clothes,” and Jose agreed that he could use the car for the


____________________________________________


4 Earlier in his direct examination, Sergeant Myers stated that he had seen the
same Chevrolet during a prior investigation. (N.T. Hearing at 47). Defense
counsel objected, the court sustained the objection, the parties discussed the
matter further, and defense counsel withdrew his objection. (Id. at 47-48).
Following the withdrawal of the objection, the prosecutor did not immediately
resume her line of questioning concerning Sergeant Myers’ prior encounter
with the Chevrolet. (Id. at 49). When Sergeant Myers subsequently
reiterated that his prior encounter with the Chevrolet contributed to his
decision to stop the vehicle on this occasion, defense counsel did not object
to the testimony. (Id. at 51).

                                           -5-
J-A15018-20


day. (Id. at 98).

     Immediately following the hearing, the court found “the evidence to be

insufficient to meet probable cause for stopping” the Chevrolet, and it

suppressed the drugs obtained as a result of the vehicle search. (Id. at 119).

The Commonwealth timely filed a notice of appeal on May 21, 2019. On May

23, 2019, the court ordered the Commonwealth to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. The Commonwealth

timely filed its Rule 1925(b) statement on June 12, 2019.

     The Commonwealth raises three issues on appeal:

        Did the suppression court err in concluding that the search
        of a vehicle violated [Appellee’s] Fourth Amendment rights
        despite his failure to establish a reasonable expectation of
        privacy and where, in any event, there was probable cause
        to search?

        Did the suppression court err in precluding the
        Commonwealth from entering evidence of the officers’ prior
        observation and experiences that was directly relevant to
        the totality of the circumstances supporting probable cause?

        Did the suppression court err in failing to consider the
        officer’s extensive experience where a nexus existed
        between the experience and the observations made in this
        case?

(Commonwealth’s Brief at 4).

     The Commonwealth’s arguments are related, and we address them

together. Initially, the Commonwealth argues Appellee provided “vague and

inconsistent testimony that he borrowed the car from a friend,” which was

insufficient to establish that Appellee possessed a reasonable expectation of


                                    -6-
J-A15018-20


privacy in the Chevrolet. (Id. at 14). The Commonwealth claims Appellee

needed to present additional evidence to corroborate his own, self-serving

testimony that he received permission from the vehicle’s owner.

      Even if Appellee had established a reasonable expectation of privacy,

the Commonwealth asserts the police had probable cause to search the

vehicle. The Commonwealth emphasizes that the officers observed a “series

of transactions involving multiple actors using various vehicles,” which were

factors giving rise to probable cause. (Id. at 22). The Commonwealth argues

that the officers’ “past experiences, combined with the suspicious series of

transactions that took place, were enough to establish at least probable cause

that [Appellee] was transporting narcotics.” (Id. at 24).

      Further, the Commonwealth complains the suppression court precluded

it “from presenting a significant quantum of evidence of the officers’ prior

narcotics investigations involving the same vehicles and area at issue here.”

(Id.) Although the Commonwealth concedes that the court permitted some

information about the officers’ prior observations, the court “denied the

Commonwealth the opportunity to develop the type of record that would

explain why these officers, in this neighborhood, would have had a basis to

make inferences about probable cause with regard to their specific

observations in the current investigation.” (Id. at 27).

      The Commonwealth also relies on Commonwealth v. Thompson, 604

Pa. 198, 210, 985 A.2d 928, 935 (2009), for the proposition that an officer’s


                                     -7-
J-A15018-20


experience is relevant where he can “demonstrate a nexus between his

experience    and   the    search,   arrest,    or   seizure   of   evidence.”    The

Commonwealth contends such a nexus existed here, where the officers had

significant   experience     conducting        narcotics   investigations    in   this

neighborhood, and they had observed other drug dealers engaging in behavior

similar to Appellee. Based upon the foregoing, the Commonwealth concludes

this Court must reverse the order granting Appellee’s suppression motion. We

disagree.

      When the Commonwealth appeals from a suppression order, the

relevant scope and standard of review are well-settled:

         [We] consider only the evidence from the defendant’s
         witnesses together with the evidence of the prosecution
         that, when read in the context of the entire record, remains
         uncontradicted. The suppression court’s findings of fact
         bind an appellate court if the record supports those findings.
         The suppression court’s conclusions of law, however, are not
         binding on an appellate court, whose duty is to determine if
         the suppression court properly applied the law to the facts.

         Our standard of review is restricted to establishing whether
         the record supports the suppression court’s factual findings;
         however, we maintain de novo review over the suppression
         court’s legal conclusions.

Commonwealth v. Korn, 139 A.3d 249, 252-53 (Pa.Super. 2016), appeal

denied, 639 Pa. 157, 159 A.3d 933 (2016) (internal citations and quotation

marks omitted).     “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of


                                        -8-
J-A15018-20


the evidence presented at the suppression hearing.”       Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa.Super. 2003), appeal denied, 577 Pa. 701,

847 A.2d 58 (2004) (internal citations omitted).

      “The concept of standing in a criminal search and seizure context

empowers a defendant to assert a constitutional violation and thus seek to

exclude or suppress the government’s evidence pursuant to the exclusionary

rules under the Fourth Amendment of the United States Constitution or Article

1, Section 8 of the Pennsylvania Constitution.” Commonwealth v. Powell,

994 A.2d 1096, 1103 (Pa.Super. 2010), appeal denied, 608 Pa. 665, 13 A.3d

477 (2010) (quoting Commonwealth v. Hawkins, 553 Pa. 76, 80, 718 A.2d

265, 266 (1998)).       “A defendant moving to suppress evidence has the

preliminary burden of establishing standing and a legitimate expectation of

privacy.”     Commonwealth v. Maldonado, 14 A.3d 907, 910 (Pa.Super.

2011) (quoting Commonwealth v. Burton, 973 A.2d 428, 435 (Pa.Super.

2009) (en banc)).

            Standing requires a defendant to demonstrate one of the
            following: (1) his presence on the premises at the time of
            the search and seizure; (2) a possessory interest in the
            evidence improperly seized; (3) that the offense charged
            includes as an essential element[,] the element of
            possession; or (4) a proprietary or possessory interest in
            the searched premises.      A defendant must separately
            establish a legitimate expectation of privacy in the area
            searched or thing seized. Whether [a] defendant has a
            legitimate expectation of privacy is a component of the
            merits analysis of the suppression motion.            The
            determination whether [a] defendant has met this burden is
            made upon evaluation of the evidence presented by the
            Commonwealth and the defendant.

                                      -9-
J-A15018-20



Powell, supra at 1103-04 (quoting Commonwealth v. Burton, 973 A.2d

428, 435 (Pa.Super. 2009) (en banc)) (internal citations omitted).

      Regarding challenges to the search of an automobile, we note:

         [G]enerally under Pennsylvania law, a defendant charged
         with a possessory offense has automatic standing to
         challenge a search. However, in order to prevail, the
         defendant, as a preliminary matter, must show that he had
         a privacy interest in the area searched.

         An expectation of privacy is present when the individual, by
         his conduct, exhibits an actual (subjective) expectation of
         privacy and that the subjective expectation is one that
         society is prepared to recognize as reasonable.          The
         constitutional legitimacy of an expectation of privacy is not
         dependent on the subjective intent of the individual
         asserting the right but on whether the expectation is
         reasonable in light of all the surrounding circumstances.

Burton, supra at 435 (internal quotation marks omitted).             See also

Commonwealth v. Brown, 64 A.3d 1101, 1106-07 (Pa.Super. 2013), appeal

denied, 622 Pa. 747, 79 A.3d 1096 (2013) (holding defendant failed to

establish reasonable expectation of privacy in vehicle where he offered no

evidence of permission to drive from vehicle owner). “[T]he mere fact that a

defendant is operating a motor vehicle will not, without more, sustain a finding

that the operator had a reasonable expectation of privacy in the operated

vehicle where other evidence suggests he … had no such reasonable

expectation of privacy.” Commonwealth v. Newman, 84 A.3d 1072, 1078

(Pa.Super. 2014), appeal denied, 627 Pa. 757, 99 A.3d 925 (2014).

      In Newman, officers conducting surveillance observed an individual exit


                                     - 10 -
J-A15018-20


an alley and pass a black plastic bag to the defendant. Id. at 1075. Although

police did not witness the defendant exchange any money for the bag, an

officer tailed the defendant and conducted a vehicle stop. Id. A search of the

vehicle revealed vials of crack cocaine in the black bag. Id. The defendant

filed a motion to suppress the evidence found as a result of the search. At

the suppression hearing, the Commonwealth did not present any evidence

that the defendant did not own or have permission to use the vehicle, and the

court granted the defendant’s motion to suppress. Id. On appeal, this Court

affirmed.   Significantly, this Court determined that the defendant had a

reasonable expectation of privacy in the vehicle he was driving where (1) he

was alone in the vehicle at the time of the stop; (2) he vigorously objected to

the stop; and (3) he made no attempt to flee. Id. at 1076-78.

      In making a determination regarding probable cause, courts should

consider “whether the facts and circumstances which are within the knowledge

of the officer at the time of the arrest, and of which he has reasonably

trustworthy information, are sufficient to warrant a [person] of reasonable

caution in the belief that the suspect has committed or is committing the

crime.” Commonwealth v. Toro, 638 A.2d 991, 1002-03 (Pa.Super. 1994)

(quoting Commonwealth v. Rodriguez, 526 Pa. 268, 272-73, 585 A.3d 988,

990 (1991)).

         The question we ask is not whether the officer’s belief was
         correct or more likely true than false. Rather, we require
         only a probability, and not a prima facie showing, of criminal
         activity. In determining whether probable cause exists, we

                                     - 11 -
J-A15018-20


        apply a totality of the circumstances test.

Commonwealth v. Brogdon, 220 A.3d 592, 599 (Pa.Super. 2019), appeal

denied, ___ Pa. ___, 226 A.3d 967 (2020) (internal citation omitted). See

also Commonwealth v. Banks, 540 Pa. 453, 455, 658 A.2d 752, 753 (1995)

(holding probable cause did not exist where there was “a single, isolated

exchange of currency for some unidentified item or items, taking place on a

public street corner at midday, and where [the defendant] fled when

approached by the officer”); Commonwealth v. Lawson, 454 Pa. 23, 309

A.2d 391 (1973) (explaining probable cause existed where officers observed

husband and wife engage in three, separate cash-for-item exchanges with

buyers, at night, on street, and wife kept unidentified items secreted on her

person between transactions).

     Instantly, Appellee testified that the owner of the Chevrolet gave him

permission to use the vehicle. Appellee’s testimony explained when and why

the owner provided permission. Moreover, Appellee, the sole occupant of the

vehicle, made no attempt to flee when stopped. Although the Commonwealth

attacks the veracity of Appellee’s testimony, it did not actually present

evidence to contradict Appellee’s claim of permission. Absent any evidence to

the contrary, Appellee demonstrated a reasonable expectation of privacy in

the vehicle he was driving at the time of the stop.    See Burton, supra;

Newman, supra.

     Regarding its probable cause determination, the court admitted


                                   - 12 -
J-A15018-20


significant   evidence     regarding     the   officers’   prior   investigations   and

experiences. The court recognized Sergeant Myers’ testimony that he had

seen iron gates covering doors and windows of a home in a prior drug

investigation.    The court acknowledged Sergeant Myers’ claim that he had

seen drug dealers park in a “trunk-to-trunk” formation to transfer contraband.

(N.T. Hearing at 118).          The court also accepted that Sergeant Myers’

observations were informed by a “prior drug investigation” involving similar

vehicles. (Id. at 119; see also Suppression Court Opinion, filed August 2,

2019, at 2).5

       Despite this evidence, the court emphasized that the officers did not

observe any “hand-to-hand transactions” indicative of drug sales. (Id.) The

court determined the officers’ observations did not create probable cause

under the circumstances, even in light of the officers’ prior investigations and

experiences:

          [N]either the complaints from neighbors of Hispanic men
          entering 3329 Bleigh Avenue two days before, nor in any of
          the subsequent interactions of the unidentified men driving
          and meeting others provided officers with probable cause to
          search the Chevy. During the May 22 investigation, [an
          officer] observed separate encounters that involved no
____________________________________________


5 Regarding the Commonwealth’s assertion that it did not have the opportunity
to develop the record with more details regarding the officers’ prior
observations and experiences, our review confirms the Commonwealth did
present evidence to establish the nexus between the officers’ experiences and
the search of the Chevrolet. To the extent certain evidentiary rulings were
not in favor of the Commonwealth, the suppression court merely “required the
Commonwealth to more narrowly and precisely present its questions to
witnesses.” (Suppression Court Opinion at 7).

                                          - 13 -
J-A15018-20


         money, but only the transfer of a box of diapers and an
         “object.” Lacking the specificity to determine whether drugs
         were actually being moved, police officers had no objective
         basis to distinguish such transactions from ordinary,
         innocuous activity.

                                   *     *      *

         Applying a totality of the circumstances test, the [c]ourt did
         not find that the single, midday transfer of a bag, whose
         contents were unknown, from the trunk of one car to
         another between two unidentified individuals provided
         officers with probable cause to search the vehicle Appellee
         was driving.

(Suppression Court Opinion at 6) (internal record citations omitted).

      While the Commonwealth likens the instant circumstances to the

“multiple, complex, suspicious transactions” at issue in Lawson, supra, the

record supports the suppression court’s finding that Appellee and Mr. Benitez

conducted one, daytime, trunk-to-trunk transfer of a bag. As a result, the

court correctly determined that Appellee’s case is more akin to the

circumstances in Banks, supra. On this record, we agree that the officers

lacked facts sufficient to warrant a person of reasonable caution in the belief

that Appellee was committing a crime. See Toro, supra. Accordingly, we

affirm the order granting Appellee’s motion for suppression of the evidence

obtained as a result of the illegal vehicle search.

      Order affirmed.




                                       - 14 -
J-A15018-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




                          - 15 -